                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:

 ELIAS BRACH,
                                                                      DATE FILED:      //~6/
                                                                                       LO

                              Plaintiff,

                         V.
                                                                   No. 19-CV-8753 (RA)
 EQUIFAX INFORMATION SERVICES, LLC,
                                                                           ORDER
 TRANS UNION, LLC, AMERICAN
 EXPRESS CO. and AMERICAN HONDA
 FINANCE CORP.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

          It has been reported to the Court that Plaintiff Elias Brach and Defendant American Honda

Finance Corp. have settled in principle. Accordingly, it is hereby:

          ORDERED that the above-captioned action as to Defendant American Honda Finance Corp.

is discontinued without costs to any party and without prejudice to restoring the action to this Court's

docket if the application to restore the action is made within thirty (30) days. Any application to reopen

this action must be filed within thirty (30) days of this order, and any application filed thereafter may

be denied solely on that basis. If the parties seek to have the Court retain jurisdiction to enforce a

settlement agreement, the terms of the agreement must be placed on the public record and "so ordered"

by the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

 Dated:           January 30, 2020
                  New York, New York


                                                        Ronnie Abrams
                                                        United States District Judge
